DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 11/30/21. The amendments made to the claims have not place the application in condition for allowance for the reasons set forth below. Claims 2-21 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference or combined references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-13 and 17-21 rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al., US20040249367A1, herein “Saadat” in view of Belson, US20080154288A1, herein “Belson” .
Re. claims 2 and 19, Saadat discloses a device 2 (Fig. 2) sized and shaped for insertion into a body (Abstract), comprising: 
at least one mechanical limb (10/30, Fig. 2) comprising: 
a first limb member 10 comprising: 
a support segment 16; 
a first coupling segment 12; and 
a first flexible section 90/92/93, wherein the first flexible section 90/92/93 includes: 
a first set of links (62 Fig. 11A-C), 
wherein the first set of links includes an articulated configuration of pivoting links configured to allow the first flexible section to bend along a first ([0087], the articulated configuration of pivoting links 62 can bend along a first bending plane in a 360 degree circumference around the axis of the first flexible section. Section 90/92/93 is made of plurality of pinned nested links 62, as shown in Fig. 11A-C), 
wherein the first flexible section is configured to be rotatable about a long axis of the support segment ([0110], the flexible section 90/92/93 has plurality of pinned nested links (such as links 62 (Fig. 11A-G) or 150 (Fig. 12)), which allow this section to have a freedom of rotation along axis of the first limb member [0110], which also the axis of the support segment since they are coaxial with each other); 
a second limb member 30 (Fig. 1) comprising: 
a second coupling segment 32 (Fig. 1); and 
a second flexible section 34 (Fig. 3B-D), 
wherein the second flexible section 34 includes: 
a second set of links ([0067] and [0072], the second flexible section 34 is steerable by manipulation of the adjacent links 62 (similar to the links 62 of the first limb member but smaller) as shown in Fig. 3B-D or Fig. 11A-C), wherein the second set of links includes another articulated configuration of pivoting links 62 configured to allow the second flexible section to bend along a second bending plane by at least 120⁰ (The second flexible section is also made of similar designed pinned nested links 62 as the first flexible section (except the second flexible section is smaller), See Fig. 3B-D, [0072]. Since the first flexible section could bend along a first bending plane in a 360 degree circumference around the axis of the first flexible section, the second flexible section can also bend along a second bending plane in a 360 degree circumference around the axis of the second flexible section, in the same manner)
wherein the second flexible section is configured to be rotatable about a long axis of the first coupling segment (Fig. 3B and 5. As shown in Fig. 3B, the second flexible section 34 is bent and rotates about its long axis, as shown in Fig. 3B. When the second flexible section 34 is straight, and it rotates about its axis and the first coupling segment of the first limb member, Fig. 5); 
wherein the second limb member extends from the first coupling segment and terminates at the second coupling segment (as shown in Fig. 2, the second limb member 30 has the first end inserted into the first limb member from the first coupling member 12 and extends thereon, and the second end of the second limb member 30 terminates at the second coupling segment 32 wherein the second coupling segment 32 is located outside of the first limb member 10);  
wherein the first flexible section is configured to bend and rotate independently from bending and rotation of the second flexible section, wherein the second flexible section is configured to bend and rotate independently from bending and rotation of the first flexible section (the first flexible section 90/92/93 and the second flexible section 34 are independently bending and rotating from each other. First, [0064], the first flexible section 90/92/93 is manipulated (bent and rotated) by the handle 22 . On the other hand, the second flexible section 34’s bending and rotation are controlled by the steering cuff 35 of the second coupling segment 32, [0067]); and a tool (40, Fig. 1), 
wherein the tool 40 extends from the second coupling segment 32 (Fig. 2, the tool 40 inserted into the body of the segment 32 and extends from the segment 32). 
But Saadat is silent about a motor unit wherein the motor unit is configured to actuate at least the first limb member. 
However, Belson discloses a similar endoscopic instrument wherein each link of the plurality of the links of the first limb having a motor to move the link relative to one another in order to actuate the limb ([0065], Fig. 12). Having multiple motors mounted to the links of the ([0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the motors as taught and suggested by Belson to the device of Saadat in order to enhance the flexibility of the limb’s movement during the endoscopic procedures.  
Re. claims 3 and 20, Saadat further discloses wherein at least a portion 36 of the second limb member 30 is received within the first limb member 10 (Fig. 2, the portion 36 of the second limb member 30 is inserted into the lumen 26 of the first limb member 10, [0071]).  
Re. claim 4, Saadat further discloses wherein upon bending of the first flexible section 90/92/93, said portion 36 is configured to bend together with the first flexible section 90/92/93 (since the portion 36 is enclosed within the first flexible section 90/92/93 as shown in Fig. 2, when the first flexible section bends, the portion 36 must bend too).
Re. claims 5 and 21, Saadat further discloses, wherein said portion 36 comprises a torque transfer section 64 (Fig. 3C-D, 64 are formed by pinned nest links 62 (similar to the links 62 of 90/92/93) which have a torque transmitting feature [0072] and [0110]).  
Re. claim 6, Saadat further discloses, wherein at least a portion 36 of the second limb member 30 is received within the first flexible section 90/92/93 (Fig. 2).  
Re. claim 7, Saadat further discloses, wherein upon bending of the first flexible section 90/92/93, said portion 36 is configured to bend together with the first flexible section 90/92/93(since the portion 36 is enclosed within the first flexible section 90/92/93 as shown in Fig. 2, when the first flexible section bends, the portion 36 must bend too).  
Re. claim 8, Saadat further discloses, wherein said portion 36 comprises a torque transfer section 64 (Fig. 3C-D, 64 are formed by pinned nest links 62 (similar to the links 62 of 90/92/93) which have a torque transmitting feature [0072] and [0110]).  
Re. claim 9, Saadat further discloses, wherein the articulated configuration of pivoting links is configured to allow the first flexible section to bend along the first bending plane by at least 180⁰ ([0087], the articulated configuration of pivoting links 62 can bend along a first bending plane in a 360 degree circumference around the axis of the first flexible section).
Re. claim 10, Saadat further discloses, wherein the another articulated configuration of pivoting links 62 (smaller size) is configured to allow the second flexible section to bend along the second bending plane by at least 180⁰ (The second flexible section 34 is also made of similar designed pinned nested links 62 such as the first flexible section (except the second flexible section is smaller), See Fig. 3B-D, [0072]. Since the first flexible section could bend along a first bending plane in a 360 degree circumference around the axis of the first flexible section, the second flexible section can also bend along a second bending plane in a 360 degree circumference around the axis of the second flexible section, in the same manner).
Re. claim 11, Saadat further discloses, wherein the articulated configuration of pivoting links 62 and the another articulated configuration of pivoting links 62 (smaller size) are configured to allow the first flexible section and the second flexible section to bend along the first bending plane or along the second bending plane to a combined total angle of at least 180⁰ (See rejections of claims 9 and 10).  
Re. claim 12, Saadat further discloses, wherein the first flexible section is configured to bend in only one bending direction, from a straight configuration, along the first bending plane (Fig. 8A-C, in the first bending plane (either to the left or to the right side), the first flexible section 90/92/93 is only bending in one direction, from a straight configuration towards the bending configuration wherein the tip of the first flexible section is moving towards either the left or right, but not both at the same time).  
Re. claim 13, Saadat further discloses, wherein the second flexible section is configured to bend in only one bending direction, from a straight configuration, along the second bending plane (Fig. 6, in the second bending plane (either to the left or to the right side), the second flexible section 34 is only bending in one direction, from a straight configuration to the bending configuration, the tip of the second flexible section is moving towards the center of the axis 31).  
Re. claim 17, Saadat further discloses, wherein said articulated configuration of pivoting links (62 of the first flexible section 90/92/93) comprises a stacked configuration of links (See Fig. 11A-B).  
Re. claim 18, Saadat further discloses, wherein said another articulated configuration of pivoting links (62 of the second flexible section 34) comprises a stacked configuration of links (See Fig. 11A-B).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of Belson, further in view of Ogura et al., US20060058825, herein “Ogura”.
Re. claim 14, Saadat in view of Belson discloses the tool 40, but combination of Saadat and Belson is silent about the tool comprises an electrosurgery tip. 
However, Ogura discloses a similar surgery device having a tool 20 which is an electrosurgery tip ([0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tool of Saadat with the tool 20 of Ogura since the replacement would have yielded predictable results, namely, a manner of surgically cutting a patient tissue. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396. 
Re. claim 15, Saadat discloses a second mechanical limb 30 comprises a second tool 40 (Fig. 2), but Saadat is silent about wherein the second mechanical limb comprises another electrosurgery tip. 
However, Ogura discloses a similar surgery device having a tool 20 which is an electrosurgery tip ([0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the second tool of Saadat with the tool 20 of Ogura since the replacement would have yielded predictable results, namely, a manner of surgically cutting a patient tissue. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of Belson, further in view of Ogura, and further in view of Diolaiti, US20080065108A1, herein “Diolaiti”.
Re. claim 16, Saadat discloses a second mechanical limb 30 comprises a second tool 40 (Fig. 2), but Saadat is silent about the second mechanical limb comprising a camera.  
However, Diolaiti discloses a similar surgery device having plurality of mechanical limbs 1744a, 1744b, 1750 wherein the limb 1750 comprises an image capture component 1756 which is acting as a camera wherein the limb will allow the camera to be moved to a various positions while preserving a particular camera reference for the surgical device and viewing alignment for the surgeon ([0201]-[0203]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the camera as taught and suggested by Diolaiti into the device of Saadat, Belson and Ogura so that the limb will allow the camera to be moved to a various positions while preserving a particular camera reference for the surgical device and viewing alignment for the surgeon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

UYEN N. VO
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771